Citation Nr: 1502715	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1986 to February 1987.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bipolar disorder.  

In February 2005, the appellant testified at a Board hearing at the San Antonio RO.  A transcript of that hearing has been associated with the record.  

In May 2005, the Board remanded the matter for additional evidentiary development.  At that time, the Board recharacterzed the issue on appeal more broadly, as entitlement to service connection for an acquired psychiatric disorder, in order to clarify the nature of the benefit sought.  Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In March 2007, January 2011, and June 2012, the Board again remanded the matter for additional evidentiary development and due process considerations.  

In a January 2013 statement, the Veteran's representative requested the opportunity to participate in a second Board hearing, as the Veterans Law Judge who had conducted the February 2005 Board hearing had left the employ of the Board.  See 38 USCA § 7107(c (West 2014), 38 C F R § 20 707 (2014) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  

In March 2013, the Board remanded the matter to afford the appellant the opportunity to attend his requested Board hearing.  In July 2013, the appellant testified at a Board hearing at the San Antonio RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's Virtual VA file.  

In November 2013, the Board reopened the claim currently on appeal and remanded the case again to the Agency of Original Jurisdiction (AOJ).  The case has since been returned for further appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's July 2013 hearing is of record in Virtual VA.  


FINDINGS OF FACT

In several June 2014 statements, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal for the issue of entitlement to service connection for a psychiatric disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant, through his authorized representative, withdrew the issue of entitlement to service connection for a psychiatric disorder in a June 2014 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  

The Board acknowledges that the Veteran's representative submitted a recent January 2015 brief.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the January 2015 brief was filed well beyond one year after notice of November 2002 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.   



ORDER

The appeal is dismissed. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


